This appeal is from a decree restraining defendant from trading under the name "Great Northern Metal Co." or any other name deceptively similar to plaintiff's *Page 258 
trade name "Northern Metal Company". The evidence supports the findings of fact made by the learned chancellor, approved by the court in banc; the decree must therefore be affirmed. See, generally, Geffen v. Baltimore Markets, Inc., 325 Pa. 509, at page 515, 191 A. 24; Restatement, Torts, sections 716, 717, 727 et seq. Costs to be paid by appellant.